Seevers, J.
i taxesIfo-temmt^ withoufnotl06' The taxes were paid by the defendants'in the year 1860, and for several years thereafter. The plaintiffs purchased and became the owners of the undivided one-half of the premises in March, 1879. At that time the taxes for 1878 were unpaid, and plaintiffs had notice of this fact. There was no evidence tending to show that plaintiffs, at'the time, or before they became owners of said premises, had any notice or knowledge that a claim or demand would be made against them, or the land, for taxes paid for any year previous to 1878. As to the latter, we do not understand there is any controversy, and as to the former, we think the defendants are not entitled to the redress granted.
Reversed.